Citation Nr: 0300620	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  98-14 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected residuals of a fracture of 
the right tibia and fibula and right ankle, with 
degenerative changes, from May 27, 1997, to November 15, 
1998.

2.  Entitlement to a disability rating in excess of 40 
percent for service-connected residuals of a fracture of 
the right tibia and fibula and right ankle, with 
degenerative changes, from November 16, 1998, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1955 and from May 1956 to August 1973.

This matter is before the Board of Veterans' Appeals 
(Board) on an appeal from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, that denied entitlement 
to a disability rating in excess of 20 percent for 
service-connected residuals of a fracture of the right 
tibia and fibula and right ankle, with degenerative 
changes.

By rating action dated in December 1997, the RO determined 
that the service-connected residuals of a fracture of the 
right tibia and fibula and right ankle, with degenerative 
changes, warranted a 30 percent disability rating, 
effective from May 27, 1997.  A May 1999 rating decision 
awarded a further increase to 40 percent, effective from 
November 16, 1998.  The RO in San Diego, California, 
currently has jurisdiction over this case.


FINDINGS OF FACT

1.  From May 27, 1997, to November 15, 1998, the veteran 
was shown to have a degree of disability of the right 
ankle comparable to that resulting from nonunion of the 
tibia and fibula, with loose motion, requiring a brace.

2.  The veteran is currently receiving the maximum 
schedular disability rating for disabilities below the 
knee.

3.  At no time did the veteran exhibit any shortening of 
the bones of the right lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but not 
higher, for residuals of a fracture of the right tibia and 
fibula and right ankle, with degenerative changes, have 
been met from May 27, 1997, to November 15, 1998.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5262 (2002).

2.  The criteria for an evaluation in excess of 40 percent 
for residuals of a fracture of the right tibia and fibula 
and right ankle, with degenerative changes, have not been 
met from May 27, 1997, forward.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.68, 4.71a, 
Diagnostic Codes 5262, 5275 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose that in 
September 1960 he sustained a simple fracture of the 
distal right tibia.  In February 1966, he fractured the 
right tibia and fibula.

By rating action in December 1973, the RO granted 
entitlement to service connection for residuals of a 
fracture of the right tibia and fibula, evaluated as 10 
percent disabling under Diagnostic Code 5262, and 
entitlement to service connection for residuals of a 
fracture of the right ankle with degenerative changes, 
evaluated as 10 percent disabling under Diagnostic Code 
5271.  

In July 1988, the RO recharacetrized the veteran's 
disability as residuals of a fracture of the right tibia 
and fibula and right ankle with degenerative changes and 
assigned a 20 percent disability rating under Diagnostic 
Code 5262. 

The veteran requested an increased disability rating for 
his service-connected  disability in May 1997.  In 
conjunction with his claim, the RO obtained his treatment 
records from the Long Beach VA Medical Center (VAMC).  
These records showed that in July 1996 he complained of 
chronic right ankle pain increasing over the past few 
years.  The pain was worse with cold weather, inclined 
ground, and stairs.  He did not use a brace.  The examiner 
noted that the subtalar was non-tender with motion and 
motor strength was 5/5.  An August 1996 x-ray of the right 
ankle showed asymmetry of the ankle mortise with a 
degenerative arthropathy at the tibiotalar joint in 
conjunction with severe old healed fracture deformities of 
the distal tibia and fibula.  In December 1996, the 
veteran reported severe pain, i.e., 8-10, in July 1996 
prior to steroid injections, which was now less than a 4 
or 5.  He had good range of motion with mild crepitus, and 
did not use a brace.  The veteran complained of persistent 
pain in April 1997, not worsened.  He had active 
dorsiflexion of the right ankle to 20 degrees and active 
plantar flexion to 30 degrees.   

In July 1997, the veteran said that his pain had become 
severe in the prior month, worse with weight bearing, 
stepping, or walking.  He had severe pain walking less 
than one block.  Pain was also present at rest, and 
Naprosyn was not providing relief.  He was not using a 
cane or walker.  Physical examination revealed positive 
tenderness to palpation at the anterior talar tibial joint 
and medial malleolus.  Range of motion of the right ankle 
was as follows:  20 degrees of active dorsiflexion, 40 
degrees of active plantar flexion, 30 degrees of 
inversion, and 15-20 degrees of eversion.  X-rays revealed 
a poorly healed fracture with severe arthritis of the 
tibio-talar and subtalar joints.  The veteran underwent 
Lidocaine/Cortisone injections.  He said he would consider 
the option of tibial-talar joint fusion and was given 
Tylenol for pain and Naprosyn.  He was provided a cane. 

A VA outpatient treatment record dated later the same week 
in July 1997 showed that the veteran reported that the 
injections had helped initially, but that the pain was 
back.  He had severe pain on passive dorsiflexion at 5 
degrees and plantar flexion at 15 degrees, severe pain on 
inversion of foot, and minimal discomfort on eversion of 
foot.  There were plans to repeat injections.  He was 
provided a disabled person placard for his automobile. 

Medical treatment records from Camp Pendleton dated in 
July 1997 reveal that it was recommended that the veteran 
have screws placed in his ankle because he was unable to 
continue cortisone injections due to loss of cartilage.  
He complained on pain on weight bearing increased with 
flexion of his toes.  The assessment was fracture of the 
right ankle with severe degenerative joint disease.  In 
September 1997, the veteran complained of increasing pain.  
The examiner noted fusion was the only likely alternative 
if and when the veteran felt his symptoms justified.

In an August 1997 Statement in Support of Claim, the 
veteran said that he had to use a cane to keep from 
falling.  By rating action in December 1997, the RO 
awarded a 30 percent disability rating for service-
connected residuals of a fracture of the right tibia and 
fibula and right ankle, with degenerative changes, 
effective as of May 27, 1997.

A VA x-ray dated in July 1998 showed a post traumatic 
deformity involving the distal end of the right tibia and 
fibula.  The mortise also appeared asymmetric in some 
regions indicating instability and the presence of 
degenerative osteoarthrosis.  VA treatment records dated 
in November 1998 revealed that the veteran was provided a 
rigid custom-molded ankle brace.  

A private x-ray report dated in December 1998 showed 
alignment with osteo-necrotic changes of the tibia and 
talus, and associated degenerative change of the joints, 
which would be expected to produce significant 
symptomatology and a 70 percent disability.  A VA x-ray 
dated in February 1999 showed markedly severe degenerative 
changes of the right ankle, old healed fractures and 
deformity of the distal shaft of the tibia and fibula, and 
moderate osteopenia.  

In December 1998, the veteran testified at a personal 
hearing at the RO.  He asserted that his disability was 
becoming progressively worse for years and that since 1996 
he had been having more difficulty walking.  He received 
cortisone shots, which only provided limited and temporary 
relief.  He was unable to put weight on his leg without 
getting increased severe symptoms.  He got shots of pain, 
which he described as nerve pain.  He also wore a brace 
and took medications for his symptoms.  He said that he 
originally wore a fiberglass cast for about three weeks, 
but that he developed some atrophy in the leg.  He now 
wore an air cast all of the time.  He added that he was 
currently unemployed.  He was unable to do his job as an 
electrician, which he was trained to do, due to his ankle 
condition.  He last worked in December 1980.  He did not 
do many activities.  He had to watch how much time he was 
on his feet and got uneven wear of his shoes due to the 
misalignment.

Upon VA examination in February 1999, the veteran stated 
that in early 1996 his right leg and ankle condition 
worsened to the point that it was unbearable.  His balance 
and proportion were severely affected and he could not 
bear weight on the right leg.  He sought medical attention 
and was given oral analgesic medications, as well as 
intralesional lidocaine and cortisone injections from May 
1996 to February 1999.  He had been offered surgical 
fusion of the right ankle but was awaiting the development 
and use of synthetic material that would substitute the 
lost cartilage in his right ankle.  He indicated that he 
only endured a mild aching sensation in the area of the 
previous fracture of the tibia and fibula, and that most 
of his symptoms were concentrated on his right ankle.  He 
had pain, weakness, stiffness, swelling, inflammation, 
instability, locking, fatigue, and lack of endurance.  He 
could not weight bear on the right ankle without an 
orthotic device.  He had excruciating pain with any 
movements of the right ankle joint as well as with weight 
bearing activities.

It was also noted that the veteran had been treated with 
open reduction/internal fixation of the right tibia and 
fibula from a fracture in 1966 with residual effect of a 
dull aching sensation in the area of the previous fracture 
as well as tuberosity which was palpable in the area of 
the healed fracture.  His foot/ankle orthotic device 
provided some alleviation of symptoms but no lasting 
relief.  He also had residual symptoms of reduction of 
range of motion.  He would not walk without a cane and, 
when did walk, it was only for short distance.  He would 
drive a car but not shop.  He was able to take out the 
trash but would not push a lawnmower.  He could climb 
stairs with some difficulty and could garden with some 
difficulty. 

Physical examination revealed that the veteran's gait was 
abnormal with left foot stance preference.  Leg length 
from the anterior superior iliac spine to the medial 
malleolus was 92 centimeters bilaterally.  He walked with 
a cane circumducting the right foot.  Examination of the 
feet showed no abnormal signs of weight bearing such as 
callosities, breakdown, or unusual shoe wear patterns.  
The examiner indicated that the veteran appeared to have 
limited function of standing and walking, and that he had 
limitation of range of motion of the right ankle and 
eversion to weight bearing on the right lower extremity, 
causing him to walk with a limp, even with use of a cane. 

Examination of the right ankle revealed tenderness in the 
tibia-talar and fibula-talar ligamentous area and on the 
lateral aspect of the right ankle joint.  There was no 
heat, redness, swelling, effusion, drainage, or 
instability.  There appeared to be  abnormal reduction of 
range of motion, but no abnormal movements of the right 
ankle.  There appeared to be some weakness of the right 
ankle of dorsiflexion and plantar flexion.  There was 5 
degrees of dorsiflexion with pain at 0 degrees. Movement 
against gravity was limited at 5 degrees, and movement 
against strong resistance was limited at 0 degrees.  
Plantar flexion was 25 degrees with pain at 15 degrees.  
Movement against gravity was reported as limited at 20 
degrees, and movement against strong resistance was 
limited at 15 degrees.

Range of motion was additionally affected by fatigue, 
weakness, and lack of endurance, but pain appeared to be 
the major limiting factor.  There was an area of 
tuberosity on the medial aspect of the right distal tibia 
measuring about 2 cm in diameter which was mildly tender 
without evidence of effusion, swelling, redness, heat or 
drainage.  There was slight angulation at the area without 
any false motion, shortening, loose motion, malunion or 
nonunion, as well as false joint or articular involvement 
as a result of the tuberosity.  There were no 
constitutional signs of bone disease.  X-rays reported 
healed fractures of the distal shafts of the tibia and 
fibula, without evidence of nonunion or malunion.  There 
was narrowing of the ankle joint space.  There was 
degenerative hypertrophic spurring present at the medial 
malleolus.  The diagnosis was status-post right distal 
tibial and fibular fracture, healed, and post-traumatic 
arthritis of the right ankle joint.  

It was noted that objectively there was evidence of 
tenderness, reduced range of motion of the right ankle, as 
well as weakness and lack of endurance.  There was no 
instability of the right ankle joint.  The veteran 
required the use of an orthotic device and a cane for 
ambulation, and station and gait had been affected by the 
condition.  It was noted that his daily activities are 
severely affected in his ability to stand and walk.

In a March 1999 statement, the veteran reported that he 
had to stop working in 1980 because of severe pain in his 
right ankle.  He specifically noted that he was no longer 
able to work on ladders, as his job was in maintenance 
electrician.  He provided an August 1979 statement from 
Gordon L. Clark, M.D. indicating that he would probably 
require fusion or replacement of the right ankle in five 
years.

In May 1999, the RO awarded a 40 percent disability rating 
for the veteran's service-connected residuals of a 
fracture of the right tibia and fibula and right ankle, 
with degenerative changes, effective as of November 16, 
1998.

Upon VA examination in October 2001, the veteran's ankles 
had no tenderness, heat, redness, swelling, effusion, 
abnormal movement, instability, or weakness.  Range of 
motion was within normal limits.  The ankles had 
dorsiflexion of 20 degrees and plantar flexion of 45 
degrees.  The veteran's gait was normal and it was not 
unsteady or unpredictable.  He did not need an assistive 
aide to walk across the room.  Examination of the knees 
was entirely normal.  



II.  Legal analysis

A.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002); see Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that 
only section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect). 

VA has promulgated regulations implementing the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not 
decided by the VA as of that date, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has been notified by means of the discussions in 
rating decisions, statement of the case, and supplemental 
statement of the case of the rating criteria pertaining to 
his right lower extremity disorder and the reasons that 
his claim was denied.  He has been informed, therefore, of 
what the medical evidence needs to show in order for a 
higher rating to be granted.  

VA also informed the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf by means 
of letter mailed to him in 2001.  This letter informed him 
who had the burden to produce or obtain specific 
information and evidence, including that he must produce 
certain information to enable VA to obtain certain 
evidence.  Therefore, VA has informed the veteran of the 
type of information and evidence necessary to substantiate 
his claim, and of who is responsible for producing 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, the 
RO obtained the veteran's treatment records from the Long 
Beach VA Medical Center (VAMC).  All medical records 
referenced by the veteran pertaining to treatment for his 
right ankle have been obtained.

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  VA afforded the veteran 
an examination in February 1999, obtaining the medical 
opinions necessary to decide his claim.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Additionally, the Board's 
consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the 
VCAA.  


B.  Schedular rating in excess of 30 percent from
May 27, 1997, to November 16, 1998

Disability ratings are intended to compensate impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2002).  Nevertheless, past 
medical records do not take precedence over current 
findings in determining whether to increase a disability 
rating, although a rating specialist is directed to review 
the recorded history of disability to make a more accurate 
evaluation.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also necessary to evaluate the disability 
from the point of view of the veteran working or seeking 
work, 38 C.F.R. § 4.2 (2002), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2002).  If there is 
a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).  

The veteran's service-connected residuals of a fracture of 
the right tibia and fibula and right ankle, with 
degenerative changes are evaluated in the VA Schedule for 
Rating Disabilities under Diagnostic Code 5262.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2002).  A 30 percent rating 
may be provided under this criteria for malunion of the 
tibia and fibula which results in a marked ankle 
disability, and the highest, or 40 percent rating, is 
provided for nonunion of the tibia and fibula, with loose 
motion, requiring a brace.
  
Prior to November 16, 1998, a 40 percent rating is 
warranted because the veteran was shown to have a degree 
of disability comparable to that resulting from nonunion 
of the tibia and fibula, with loose motion, requiring a 
brace.  In this regard, although he reported in 1996 that 
he did not use a brace, he was provided a cane and a 
disabled person placard for his automobile in July 1997.  
It was also recommended in 1997 that he have screws placed 
in his ankle.  A VA x-ray dated in July 1998 revealed that 
the ankle mortise appeared asymmetric in some regions 
indicating instability.  X-rays were consistent for 
findings of a poorly healed fracture and severe arthritis.  
In light of these findings, as well as the continuing 
complaints of pain on use which have been substantiated by 
the objective medical findings, the Board finds that the 
veteran's disability more nearly approximate the highest 
or 40 percent rating for nonunion of the tibia and fibula.  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 
(2002).


C.  Schedular rating in excess of 40 percent from May 27, 
1997, forward

In this case, the veteran is already in receipt of the 
schedular maximum for an ankle disability.  No higher 
rating is available under Diagnostic Code 5262, 5270, 
5271, 5272, 5273, or 5274.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5262, 5270, 5271, 5272, 5273, 5274 (2002).  VA 
regulations concerning functional loss are not applicable 
where a disability is rated at the maximum level provided 
by the diagnostic code under which it is rated, as is the 
veteran's situation.  Cf. VAOPGCPREC 36-97 (holding that 
consideration must be given to the extent of disability 
under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has 
received less than the maximum evaluation" under 
Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (Court concluded that remand for the 
Board to consider functional loss due to pain was not 
appropriate where the claimant was already receiving the 
maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of 
the veteran's pain when making a rating determination, the 
rating schedule does not require a separate rating for 
pain).  Therefore, an increased disability rating based on 
functional loss is not available.  

As discussed above, the veteran's tibia and fibula 
disability is rated pursuant to Diagnostic Code 5262, 
under which the rating depends upon the degree of 
impairment of the ankle.  Therefore, separate evaluations 
under Diagnostic Codes 5270 to 5274 for impairment of the 
ankle are not appropriate because the rule against 
pyramiding of benefits mandates that "the rating schedule 
may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  38 C.F.R. § 4.14 
(1998); Brady v. Brown, 4 Vet. App. 203, 206 (1993); see 
also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) ("The 
critical element is that none of the symptomatology . . . 
is duplicative of or overlapping with the symptomatology 
of the other . . . conditions.") 

In any event, 40 percent is the maximum disability rating 
for disabilities below the knee.  The combined rating for 
disabilities of an extremity shall not exceed the rating 
for amputation at the elective level, were amputation to 
be performed.  38 C.F.R. § 4.68 (2002).  For the lower 
extremity, amputation below the knee permitting a 
prosthesis, amputation of the forefoot proximal to the 
metatarsal bones, or amputation of the foot with loss of 
use warrants a 40 percent disability rating. 38 C.F.R. § 
4.71a, Diagnostic Codes 5165, 5166, 5167 (2002).  
Therefore, the "amputation rule" means that the combined 
evaluation for disabilities below that knee shall not 
exceed 40 percent.  38 C.F.R. § 4.68 (2002).  There is a 
lack of entitlement under the law to a higher schedular 
evaluation for a disability below the knee.  See Sabonis 
v. Brown, 6 Vet. App. 426, 429-430 (1994).

Additionally, no shortening of the right lower extremity 
has been demonstrated.  Both of the veteran's legs were 
measured as 92 centimeters upon VA examination in 1999.  
Therefore, a higher rating under Diagnostic Code 5275 is 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5275 (2002).  There have been no complaints or abnormal 
findings pertaining to the veteran's right knee, so 
consideration of Diagnostic Codes 5256 to 5261 is not in 
order.  In fact, examination of the knee was entirely 
normal upon VA examination in 2001.  

Accordingly, the preponderance of the evidence is against 
assignment of a disability rating in excess of 40 percent 
for the veteran's service-connected residuals of a 
fracture of the right tibia and fibula and right ankle, 
with degenerative changes.  38 C.F.R. § 3.102 (2002).  
 

D.  Extraschedular consideration

The Board concurs with the RO's conclusion that there is 
no evidence of exceptional or unusual circumstances in 
this case which could support an extraschedular rating for 
the right lower extremity disability.  Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (noting that the Board is not 
precluded from affirming a conclusion of the RO that the 
criteria for extraschedular consideration have not been 
met); VAOPGCPREC 6-96 at para. 18 (Aug. 16, 1996).  
Section 3.321(b)(1) provides that in the exceptional case 
"where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards."

In this case, there is no indication that the disability 
picture associated with the right ankle disability is so 
exceptional or unusual that the normal provisions of the 
rating schedule do not adequately compensate the veteran 
for such disability.  The Board has granted an increased 
rating from May 27, 1997, to November 15, 1998, under 
schedular criteria providing a 40 percent rating for 
nonunion of the tibia and fibula.  Moreover, the right 
ankle disability has not resulted in frequent 
hospitalization or marked interference with employment.  
The medical evidence on file describes a severe right 
ankle disability, and the 40 percent rating under 
Diagnostic Code 5262 contemplates this.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The evidence does not reflect 
other symptomatology associated with the veteran's 
disability which would warrant increased compensation, and 
there is simply no indication that symptoms attributable 
to the right ankle disability have resulted in such 
extreme impairment as to warrant an extraschedular 
evaluation.  Accordingly, referral for consideration of a 
rating in excess of 40 percent under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability rating of 40 percent, but not 
higher, for residuals of a fracture of the right tibia and 
fibula and right ankle, with degenerative changes, from 
May 27, 1997, to November 15, 1998, is granted subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to a disability rating in excess of 40 percent 
for residuals of a fracture of the right tibia and fibula 
and right ankle, with degenerative changes, from May 27, 
1997, forward is denied.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

